Citation Nr: 0842243	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for ulnar neuropathy 
with residual nerve deficit and pain, left elbow.

2.  Entitlement to service connection for left wrist and hand 
disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

4.  Entitlement to service connection for right elbow 
tendonitis.


REPRESENTATION

Claimant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The claimant served on active duty from July 1977 to July 
1981, October 1987 to February 1988, and January 2002 to 
December 2002, during peacetime and the Persian Gulf War.  
There is also evidence that the claimant underwent a period 
of active duty training (ACDUTRA) from July 11, 1987 to July 
25, 1897.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), New York, New York, Regional Office 
(RO), which denied service connection for ulnar neuropathy, 
postoperative with residual nerve deficit and pain, left 
elbow; left wrist and hand condition; carpal tunnel syndrome, 
right wrist; and right elbow tendonitis.  The claimant 
disagreed with the decision and subsequently perfected an 
appeal.   

The issue of entitlement to service connection for ulnar 
neuropathy with residual nerve deficit and pain, left elbow, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claimant's service medical records are negative for 
complaints, treatment, and diagnoses of left wrist and hand 
disability, and a current diagnosis of left wrist and hand 
disability is not objectively demonstrated.

2.  The claimant's service medical records are negative for 
complaints, treatment, and diagnoses of carpal tunnel 
syndrome, right wrist; and although there is a current 
diagnosis of carpal tunnel syndrome, right wrist, there is no 
medical or lay evidence of in-service incurrence or 
aggravation of carpal tunnel syndrome, right wrist.

3.  The claimant's service medical records are negative for 
complaints, treatment, and diagnoses of right elbow 
tendonitis; and although there is a current diagnosis of 
right elbow tendonitis, there is no medical or lay evidence 
of in-service incurrence or aggravation of right elbow 
tendonitis.


CONCLUSIONS OF LAW

1.  Left wrist and hand disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).  

2.  Carpal tunnel syndrome, right wrist, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).  

3.  Right elbow tendonitis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by August 2003, 
September 2003, and June 2004 letters.  These letters fully 
addressed all three notice elements; informed the claimant of 
what evidence was required to substantiate his service 
connection claims, and of the claimant's and VA's respective 
duties for obtaining evidence.     

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
medical records, VA medical records, private medical records 
and the statements of the claimant and his representative.  A 
VA medical examination at the VA Medical Center (VAMC) in 
Buffalo, New York, was provided on June 2004.  The claimant 
did not request a hearing before the Board.  Significantly, 
the record does not otherwise indicate any additional 
obtainable evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  In fact, the 
claimant indicated in a September 2008 "Written Brief of 
Arguments for Subsequent Presentation and Review" that he 
had no additional evidence to submit.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist the claimant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b).  Furthermore, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Left Wrist and Hand Disability

The claimant is also seeking service connection for left 
wrist and hand disability.  However, review of the record 
shows no diagnosis of left wrist and hand disability.  

The claimant's service medical records and post-service 
records, including private and VA medical treatment, are 
negative for diagnosis of a left wrist and hand disability.  
There is no current disability, thus the first element of the 
service connection claim has not been satisfied.  

In an April 2002 Operation Report from the William Beaumont 
Army Medical Center (WBAMC), the claimant complained of left 
hand paresthesia and pain over the distribution of the ulnar 
nerve.  However, no diagnosis of left wrist and hand 
disability was made by the medical practitioner.  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for left wrist and hand disability 
must be denied.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the claimant complained of left hand and wrist 
pain, the medical evidence fails to show that he currently 
has a left wrist and hand disability to account for his 
complaints of pain.  Absent a finding of a current left hand 
and wrist disability that can be related to service, there is 
no basis to grant service connection.

B.  Carpal Tunnel Syndrome, Right Wrist

The claimant is also seeking service connection for carpal 
tunnel syndrome, right wrist.  However, review of the record 
shows no in-service incurrence or aggravation of carpal 
tunnel syndrome, right wrist.  

The record contains no complaints, treatment, or diagnoses of 
carpal tunnel syndrome, right wrist, during the claimant's 
service.  However, this does not in itself preclude a grant 
of service connection.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in-
service.  See 38 C.F.R. § 3.303(d).

Post-service, the claimant was diagnosed with carpal tunnel 
syndrome, mild right, which started while in the military, in 
the June 2004 VA examination report from the VAMC Buffalo, 
meeting the threshold question for a service connection 
claim.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 144.  
 
While there is evidence of a current diagnosis of carpal 
tunnel syndrome, right wrist, there is no true indication 
that this disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this regard, the 
June 2004 VA examiner noted that no particular injury 
triggered the claimant's carpal tunnel syndrome.  The 
claimant reported that his right wrist bothered him with 
overuse, and began during his military service around March 
2002.  Relying only on the claimant's statements, the VA 
examiner diagnosed the claimant with "carpal tunnel 
syndrome, mild right, which started while in the military," 
offering no incident in-service to trigger the claimant's 
carpal tunnel syndrome of the right wrist.  See July 2004 VA 
Examination Report.  Given that the service medical records 
are silent for pertinent disability, any opinion relating 
carpal tunnel syndrome of the right wrist to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  Thus, service 
connection is not warranted.
      
C.  Right Elbow Tendonitis

The claimant is also seeking service connection for right 
elbow tendonitis.  However, review of the record shows no in-
service incurrence or aggravation of right elbow tendonitis.  
The record is negative for complaints, treatment, or 
diagnosis of a right elbow tendonitis disability in-service.  
However, as noted, this does not in itself preclude a grant 
of service connection.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in-
service.  See 38 C.F.R. § 3.303(d).
  
Post-service, the claimant underwent private treatment at 
North Country Sports Medicine for his right elbow disability.  
Upon physical examination, the examiner noted pain to 
palpation of the lateral epicondyle, pain with resisted 
extension, and neurologically intact.  See July 2003 
Orthopedic Surgery Report.  The claimant was diagnosed with 
right lateral epicondylitis.  The examiner also noted that 
the claimant has continued to use his right arm and is doing 
construction, which is a causative factor, and the examiner 
"would not support any compensation claim referencing the 
right elbow at this time."    

The claimant also underwent private treatment at the Irongate 
Family Practice for his right elbow disability.  The medical 
practitioner noted that the claimant "has been doing 
physical work and now has a tennis elbow of the right lateral 
epicondyle," which "may be secondary to the fact that he is 
overusing it."  See July 2003 Office Visit Note, Irongate 
Family Practice.  In an August 2003 visit, the practitioner 
noted that the claimant had "a persistent bursitis 
tendonitis of the right elbow secondary to the current 
carpenter work he is doing."   

Upon physical examination at the VAMC Buffalo in July 2004, 
the claimant was diagnosed with tennis elbow, right, which 
started while in the military, meeting the threshold question 
for a service connection claim.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 144.  The July 2004 examiner 
noted that there was marked tenderness in the lateral 
epicondyle area of the right elbow and totally normal range 
of motion and no limitation on repetitive motion.  However, 
there is no in-service incurrence or aggravation of right 
elbow tendonitis, or no medical evidence linking the current 
disability to that in-service disease or injury.  In this 
regard, the VA examiner noted that "no particular injury 
triggered the claimant's right tennis elbow."  The claimant 
reported that his right elbow started to bother him with pain 
in the lateral epicondyle area, and began during his military 
service around March 2002.  The June 2004 VA examiner 
diagnosed the claimant with" tennis elbow, right, which 
started while in the military," offering no incident in-
service to trigger the claimant's right tennis elbow.  See 
June 2004 VA Examination Report.

In light of the above evidence, although there is a current 
disability to meet the threshold question of service 
connection, there is no medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and no 
medical evidence linking the current disability to that in-
service disease or injury.  See Pond v. West, 12 Vet. App. at 
346; Hickson, 12 Vet. App. at 253.  Thus, service connection 
is not warranted.

The Board notes that during the claimant's period of ACDUTRA 
in July 1987, the claimant "banged his right elbow 
undergoing confidence course."  See DA 2173 Form, 
"Statement of Medical Examination and Duty Status," dated 
July 1987.  The claimant does not argue that this July 1987 
injury is related to his current diagnosis of right tennis 
elbow, and there is no medical evidence showing a nexus 
between this injury and the claimant's current right elbow 
disability. 

Further, presumptive service connection may not be granted 
for the claimant's right elbow tendonitis because it did not 
manifest to a compensable degree within one year of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. 
§§ 3.307, 3.309.    

D.  Conclusion

In light of the above discussion, the Board finds that the 
only evidence of a claimed left wrist and hand disability and 
its relation to service and the only evidence linking the 
claimant's carpal tunnel syndrome, right wrist; and right 
elbow tendonitis to service is the claimant's own statements.  
While the claimant is competent to describe his 
symptomatology (see Layno, 6 Vet. App. at 469), he, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he has not been shown to have the 
requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

In light of the above discussion, the Board concludes that 
left wrist and hand disability; carpal tunnel syndrome, right 
wrist; and right elbow tendonitis were not incurred in or 
aggravated by service.  The benefit-of- the-doubt doctrine 
has been considered, however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, 1 
Vet. App. at 54.     


ORDER

Entitlement to service connection for left wrist and hand 
disability is denied.

Entitlement to service connection for carpal tunnel syndrome, 
right wrist is denied.

Entitlement to service connection for right elbow tendonitis 
is denied.


REMAND

The claimant also seeks service connection for ulnar 
neuropathy with residual nerve deficit and pain of the left 
elbow, which he contends was incurred as a result of a door 
hitting his elbow in service.  See DA 2173 Form, dated 
January and February 2002.  Review of the record reflects 
that additional development is necessary prior to analyzing 
the claim on the merits.

The record shows that the claimant is currently diagnosed 
with ulnar neuropathy with surgery x2 on the ulnar nerve 
while in military service with residual neurological deficit 
in the ulnar distribution on the left.  See July 2004 VA 
Examination Report.  The medical evidence of record also 
indicates that the claimant had a pre-existing left elbow 
disability prior to his active duty service in 2002.  In this 
regard, the claimant's June 1999 Retention Examination Report 
for the Army Reserves indicates that the claimant has a 
history of fracture of the left elbow and pin placement in 
1998, and that the claimant "still gets pain requiring pain 
meds."  The claimant's medical records also indicate that he 
fell while working in the Glens Falls, New York, post office, 
fracturing his left elbow and undergoing surgery in which 
nails were placed in his left elbow.  See July 2003 Progress 
Note Report, Irongate Family Practice, Glens Falls, New York; 
May 1999 History and Physical Examination Report, Glens Falls 
VA Outpatient Clinic.    

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The appellant was afforded a VA examination of the peripheral 
nerve and joints in July 2004.  The examiner reviewed the 
claimant's claims file and noted that prior to military 
service, the claimant had fractured his left elbow and had 
surgery, and while in the military his elbow was hit with a 
door and he started to have increasing numbness of the fourth 
and fifth fingers and pain in the elbow.  The examiner also 
noted that the claimant underwent two surgeries on his left 
elbow in 2002, and continued to have problems with his left 
ulnar nerve since that time.  However, the examiner did not 
address whether the appellant's pre-existing left elbow 
fracture disability, which was noted to exist at the time of 
entry into service in 2002, was aggravated or permanently 
worsened, and if so, whether the aggravation or permanent 
worsening was beyond the natural progress of the pre-existing 
disability. 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should identify, obtain, 
and associate with the claims file, all 
pertinent treatment records prior to 
May 1999 from the VAMC in Glen Falls, 
New York, pertaining to the appellant's 
left elbow fracture and pin placement 
as a result of a fall in the Glen Falls 
Post Office.  The AMC/RO should also 
search for current medical records, 
beginning in 2004, from the VAMC in 
Glens Falls and the VAMC in Buffalo 
pertaining to the appellant's left 
elbow disability and ulnar neuropathy 
with residual nerve deficit and pain, 
left elbow, and associate them with the 
claims file.

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After completion of the above-
requested development, the appellant 
should be scheduled for a VA peripheral 
nerve and joints examination for the 
purpose of rendering an opinion as to 
whether the appellant's pre-existing 
left elbow fracture disability was 
aggravated or permanently worsened as a 
result of a door injuring his elbow in 
service in 2002, and whether the 
appellant's currently diagnosed ulnar 
neuropathy with surgery x2 on the ulnar 
nerve while in military service with 
residual neurological deficit in the 
ulnar distribution on the left was a 
temporary exacerbation or natural 
progression of the pre-existing left 
elbow disability.  The claims files 
must be available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  

In addition, the examiner should 
provide an opinion as to whether it is 
likely as not (a 50 percent probability 
or greater) that the pre-existing left 
elbow fracture disability itself was 
otherwise aggravated or permanently 
worsened as a result of the appellant's 
service in 2002, to include but not 
limited to the in-service incident 
where a door hit his left elbow in 2002 
and resulting treatment.  In giving an 
opinion, the examiner should 
specifically comment as to whether the 
left elbow injury in service during 
2002 may be considered a permanent 
worsening of a pre-existing condition, 
or whether this injury resulted in a 
temporary exacerbation or natural 
progression of the pre-existing left 
elbow disability.   

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the appellant's claim for 
entitlement to service connection for 
ulnar neuropathy with residual nerve 
deficit and pain of the left elbow, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


